                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEE DIVISION

 COLE ALEXANDER NORTON, an individual,
 6634 Window Rock Lane,
 Morrison, Colorado 80465

                      Plaintiff,

       v.                                         Case No. 2:20-cv-772


 MARQUETTE UNIVERSITY, a private,
 non-stock corporation
 1801 W. Wisconsin Avenue,
 Milwaukee, Wisconsin, 53233

                      Defendant.



                             PLAINTIFF’S COMPLAINT


      Plaintiff Cole Alexander Norton (“Mr. Norton”), through his undersigned counsel,

files this Complaint against Defendant Marquette University (“Marquette”) and states as

follows:

                                   NATURE OF ACTION

      This case arises out of Marquette’s fraudulent omissions and misrepresentations,

breaches of contract, unfair trade practices, violations of the Vocational Rehabilitation

Act, 42 U.S.C. § 504, and intentional infliction of emotional distress directed at Mr.

Norton. Marquette’s misconduct began in 2016 when Mr. Norton interviewed for

admission at Marquette’s School of Dentistry (“Dental School”) and continued

throughout Mr. Norton’s attendance at the Dental School. Mr. Norton comes from a

proud family of dentists, including both his father and his mother. Mr. Norton committed



            Case 2:20-cv-00772-NJ Filed 05/21/20 Page 1 of 21 Document 1
to attend the Dental School during its “early admission” process based on Marquette’s

representations that it would provide him the high-quality education and practical skills

he required to achieve his lifelong dream of becoming a dentist. As a result of Marquette’s

actions, Mr. Norton has suffered damages and he did not receive what he was promised

by Marquette, including a career in dentistry.

                                         PARTIES

       1.      Mr. Norton is an individual who resides at 6634 Window Rock Lane,

Morrison, Colorado 80465.

       2.      Upon information and belief, Marquette is a private university incorporated

as a non-stock corporation with its principal place of business located at 1801 W.

Wisconsin Avenue, Milwaukee, Wisconsin, 53233. Marquette can be served with process

by serving its registered agent Jeffrey M. Kipfmueller at 1250 W Wisconsin Avenue, Suite

205, Milwaukee, Wisconsin, 53233-2225.

                            JURISDICTION AND VENUE

       3.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 because this action presents a federal question under the Rehabilitation Act of

1973, as amended, 42 U.S.C. § 504 (“Rehabilitation Act”) and under 28 U.S.C. § 1367

insofar as Mr. Norton also raises claims under Wisconsin law.

       4.      This Court has original jurisdiction over this civil action pursuant to 28

U.S.C. § 1332 because the matter is between citizens of different states, and the amount

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because defendant Marquette resides in this district, and a substantial part of the events

or omissions giving rise to the claims occurred in this district.


                                          2
            Case 2:20-cv-00772-NJ Filed 05/21/20 Page 2 of 21 Document 1
                                 FACTUAL BACKGROUND

A.     Representations Made by Marquette.

       6.      During the summer and fall of 2016, Mr. Norton initiated steps to apply for

entry into graduate schools in the field of dentistry.

       7.      To that end, Mr. Norton applied to the Marquette Dental School, and the

Dental School invited him to come to the Dental School for admission interviews on

October 31, 2016, (“Interviews”). During the Interviews, Mr. Norton spoke with

approximately four different members of the admissions committee and/or faculty,

including Brian Trecek (“Mr. Trecek”), the Director of Admissions at the Dental School.

Dr. Patrick Longo and Dr. Bhoomika Ahuja also participated in interviews and made

representations regarding the Dental School to Mr. Norton. Mr. Norton also received

informational packets regarding the Dental School (“Packets”) from Cassie Stewart upon

check in for the campus interviews.

       8.      The Packets state the Dental School faculty and administration at the time

numbered 254, including 18 administrators, five (5) administrators with faculty rank, 20

regular or full-time faculty, 27 clinical-track full-time faculty, 12 participating faculty, and

172 adjunct faculty.

       9.      Further, during the Interviews, Marquette represented its student-faculty

ratio was 8:1, that an estimated 97% of its students passed the National Board of Dental

Examinations (“NBDE”) and approximately 95% of its students graduated with a Doctor

of Dental Surgery (“DDS”) from the Dental School. Mr. Trecek made these

representations to Mr. Norton during his one-on-one interview with Mr. Norton on

October 31, 2016 in a large classroom on the first floor of the Dental School.




                                          3
            Case 2:20-cv-00772-NJ Filed 05/21/20 Page 3 of 21 Document 1
      10.    Among other things, during the Interviews and through the Packets and

other promotional materials, the Dental School also represented the following:

             a. The Dental School would provide a highly sophisticated,

                integrated curriculum with early and sustained clinic-like

                training starting the first year of the program so that Dental

                School graduates are prepared to address real dental issues from

                day one. This represented a shift from traditional, exclusive

                classroom, lecture style learning to a combination of classroom

                and practical hands-on training. It was represented that the first

                two years of the program included access to a simulation lab,

                where students could practice dental skills on mannequins, with

                oversight and guidance from trained faculty members. In years

                three and four of the program, students would receive further

                training in sponsored clinics, learning on real patients, with the

                oversight and guidance of practicing dentists. The Dental School

                stated further that students would spend approximately 50

                percent of their time treating patients and performing rounds

                with practicing dentists and “[e]very step you take in this intense

                four-year program will be guided by experienced faculty focused

                on practical applications.”

             b. The Dental School would provide a curriculum centered around

                technologically advanced, patient-centered school/clinic facility

                and student-centered, interactive faculty. The Dental School

                claimed students would have access to simulation labs and clinics


                                       4
         Case 2:20-cv-00772-NJ Filed 05/21/20 Page 4 of 21 Document 1
                  that offered the latest technology, individualized instruction by

                  highly skilled faculty and dental practitioners, and all the

                  necessary tools for the development of practical skills.

               c. Mr. Norton would have access to a unique mentorship program,

                  where students would learn from practicing Wisconsin Dental

                  Association dentists. It represented that these advisers would

                  mentor students one on one or in small groups and introduce

                  them to professional networks.

      11.      Marquette continued to make the above-referenced representations to Mr.

Norton after he started dental school. Mr. Norton continued to receive informational

brochures by and oral presentations from the Dental School that made similar

representations each year that he was in school. Marquette made these continued

representations as part of its effort to solicit Mr. Norton’s continued attendance at the

school and the payment of tuition to the school each term. Marquette made these

continued representations to Mr. Norton as a member of the public, and each continued

representation began a new contract term between Mr. Norton and Marquette.

      12.      A few weeks after the Interviews, the Dental School extended an offer of

admission to Mr. Norton. Based, at least in part, upon the foregoing representations made

by the Dental School to Mr. Norton, Mr. Norton accepted this offer, elected to take early

admission into the Dental School, and paid a $5,000 deposit to hold his place. By

accepting entry on early admission, Mr. Norton was committed to the Marquette Dental

School, foreclosing any opportunity to attend other dental schools.

      13.      In late October or early November of 2017, Marquette, through a power

point presentation by Marquette employee, Dr. Frederick Sutkiewicz (“Dr. Sutkiewicz”),


                                          5
            Case 2:20-cv-00772-NJ Filed 05/21/20 Page 5 of 21 Document 1
advised Mr. Norton that the Dental School employed experts to assist students in

preparing for the required standardized examinations, including the NBDE, and to help

students assess when they should schedule to take the tests based upon their level of

preparedness. Dr. Sutkiewicz described this assistance as including study preparation

guidance, including sample questions, study help, and mock examinations meant to

simulate the actual test day environment.

B.     Marquette Fails to Deliver on Its Promises.

       14.      Mr. Norton enrolled in the Dental School in or around August 2017.

       15.      At the time Mr. Norton interviewed at the Dental School, Marquette

represented the student-faculty ratio was 8:1. The actual student-faculty ratio at the time

was closer to 10:1. Marquette revised its disclosures regarding student-faculty ratio to 10:1

at some time during Mr. Norton’s time at Marquette. However, that rate continued to

decline while Mr. Norton attended Marquette. At the time Mr. Norton left the Dental

School, the student-faculty ratio was approximately 25:1. The decline in the student-

faculty ratio deprived Norton of the education the Dental School promised him.

       16.      Contrary to the Dental School’s claim that the graduation ratio was

approximately 5 percent, Mr. Norton’s class experienced a much higher drop-out rate. On

information and belief, an estimated minimum of 10 percent of the students who enrolled

with Mr. Norton at the Dental School had dropped out or were in the process of repeating

terms at the time Mr. Norton left the school.

       17.      The Dental School did not deliver on the simulation lab and clinic

experience it promised. Rather, lab and clinic hours were reduced and made hard to come

by. Simulation lab operating hours were inconsistent, and access to the lab required

permission which was difficult to obtain. Clinics were closed with little notice, making


                                           6
             Case 2:20-cv-00772-NJ Filed 05/21/20 Page 6 of 21 Document 1
access to the remaining clinics more difficult or nearly impossible to schedule, with more

students attempting to schedule time at fewer clinics, leading to reduced access and long

wait times. Access to full-time and part-time faculty at the lab and the clinics was also

reduced and became virtually non-existent.

      18.      As access to the simulation lab and clinics became increasingly difficult, the

scheduling constraints and wait times took away from Mr. Norton’s ability to focus on his

studies and test preparation, including preparing for the NBDE. In addition, the Dental

School’s promise of interaction with and practical training from faculty and practicing

dentists became an illusion. In short, the lack of robust access to the necessary and

promised clinical hours and simulation lab time adversely affected Mr. Norton’s

performance on the NBDE and impacted his ability to meet the Dental School’s

curriculum requirements and to gain the practical dentistry skills promised by the school.

      19.      In addition, Marquette did not deliver on its promise that it employed an

expert to assist students in studying for required standardized examinations, including

the NBDE. Prior to August 2018, the Dental School employed Dr. Sutkiewicz to serve in

this role. Dr. Sutkiewicz left the school in or about August 2018, shortly after Mr. Norton

had attempted to schedule a meeting with Dr. Sutkiewicz to discuss testing preparation.

The Dental School did not hire a replacement for Dr Sutkiewicz for over a year. Several of

Mr. Norton’s unsuccessful NBDE Part I attempts took place during this time period.

Norton was left without the promised support and assistance as he prepared for and took

the NBDE.

      20.      Instead of an expert dedicated to supporting students’ testing needs,

Marquette merely offered students access to standardized study courses, such as Kaplan.

These courses were inadequate to assist and prepare students, including Mr. Norton, for


                                          7
            Case 2:20-cv-00772-NJ Filed 05/21/20 Page 7 of 21 Document 1
the NBDE, and did not serve as a reasonable substitute to the expert test support the

Dental School had promised to provide.

        21.      In addition, the Dental School did not provide course work in biochemistry

– a component of the NBDE. This was the area of the NBDE where Mr. Norton required

support and guidance. He intended to discuss and seek assistance from Dr. Sutkiewicz on

this program deficiency. The Dental School offered no study classes or tutors in this area,

and Mr. Norton sought guidance from the school on how to prepare this area of

competency. Given that Dr. Sutkiewicz was not replaced at the time most critical to Mr.

Norton’s NBDE testing, Mr. Norton was unable to get the assistance and support he

needed to successfully perform on the NBDE.

C.      Mr. Norton Informed the Dental School Administration of His Need for
        Accommodations.

        22.      During the fall of 2017, his first semester at the Dental School, Mr. Norton

began to struggle with anxiety. He failed one exam. Seeking to address the issue, over

Thanksgiving break, Mr. Norton consulted a physician, Dr. Charles Park (“Dr. Park”), who

specialized in mental health issues. In fact, Dr. Park had experienced similar mental

health issues when he was in medical school.

        23.      Dr. Park diagnosed Mr. Norton with generalized anxiety disorder and

prescribed a treatment plan, including specific medications, to help Mr. Norton deal with

his disability and continue his studies. Dr. Park continued to treat Mr. Norton via

telephone visits while Mr. Norton was at school or in person visits when Norton was at

home.

        24.      On or about February 1, 2018, Mr. Norton met with Associate Dean Dr. Lisa

J. Koenig (“Dr. Koenig”), who was in charge of academic affairs, to inform her that he had



                                            8
              Case 2:20-cv-00772-NJ Filed 05/21/20 Page 8 of 21 Document 1
been diagnosed with generalized anxiety disorder, and to request her and the Dental

School’s help in navigating his way through dental school with his disability. After

emotionally explaining his disability and his mental state to Dr. Koenig and seeking her

guidance on how to deal with this condition as he continued with school, Mr. Norton was

met with apparent disbelief. While Dr. Koenig did inquire whether Mr. Norton was

experiencing suicidal thoughts, she inquired no further once he stated that he was not.

Dr. Koenig offered only the help of the general counseling center at Marquette, which

would require Mr. Norton to miss class to attend sessions. Dr. Koenig did not mention

that Mr. Norton might be eligible for accommodations. Nor did she offer any assistance

in accommodating his disability.

       25.    Mr. Norton continued to visit with and receive treatment from Dr. Park,

who ultimately wrote a letter which specifically addressed Mr. Norton’s disability and his

need for accommodation. The letter stated “I would recommend that you meet with your

school as you will need accommodations given your recent flare up of symptoms. You may

need accommodations when dealing with tests, coursework, and schedul[ing].”

       26.    About a year after Mr. Norton first informed Dr. Koenig of his disability, on

or about January 10, 2019, Mr. Norton again visited Dr. Koenig’s office. Mr. Norton’s

purpose for this visit was to provide her the letter from Dr. Park, and to request that the

school accommodate his disability diagnosis so that he could effectively continue with his

studies.

       27.    Mr. Norton again tried to discuss his disability with Dr. Koenig and seek her

assistance with accommodating his disability. He tried to provide her with the letter from

Dr. Park. Dr. Koenig refused to take it and review it. It seems that Dr. Koenig either did

not care about Mr. Norton’s disability or his request for accommodation - or she did not


                                         9
           Case 2:20-cv-00772-NJ Filed 05/21/20 Page 9 of 21 Document 1
believe him. In short, she refused to review the letter from Dr. Park that confirmed his

disability and sought accommodation for that disability, even after Mr. Norton held it out

to her. In any event, Dr. Koenig responded again with deliberate indifference to Mr.

Norton’s disclosure of his disability and his accommodation request.

      28.    During the meeting, Mr. Norton specifically requested accommodation for

his disability. He asked Dr. Koenig for guidance on how to proceed in obtaining

accommodation for his disability. Dr. Koenig confirmed other students have been

accommodated by the Dental School, but she refused to acknowledge and accept his

request for accommodation. She did not discuss with him any specific accommodations

that might address his disability. Nor did she provide any specific guidance or direction

on how Mr. Norton should proceed with Marquette and/or the Dental School on his

accommodations request.

      29.    Dr. Koenig did not disclose to Mr. Norton at any time that he was entitled

to accommodations or could request accommodations in connection with his normal

course work. Nor did she advise him that he was entitled to or could request

accommodation for the NBDE. She provided no direction or guidance to Mr. Norton on

how to address the issues he was facing as a result of his disability or how to obtain

accommodations for his disability. She offered no help whatsoever to Mr. Norton.

      30.    Further, on information and belief, Dr. Koenig took no action on Mr.

Norton’s request to accommodate. She did not indicate she would discuss it with the

University administration. She did not state she would refer the request to administration

officials with responsibility for considering and responding to accommodation requests.

She simply ignored his requests for accommodation. Neither she, nor the University,

attempted to engage Mr. Norton in any dialogue regarding his accommodation requests


                                       10
         Case 2:20-cv-00772-NJ Filed 05/21/20 Page 10 of 21 Document 1
and, therefore, there was no interactive dialogue with Mr. Norton regarding his requests

and there was no evaluation by the University of the reasonableness of his requests. As a

result, Dr. Koenig, the Dental School, and Marquette did nothing to respond to and meet

their obligation to consider Mr. Norton’s accommodation request. Instead, Dr. Koenig

only response was to suggest Mr. Norton consider contacting Marquette’s general student

counseling services if he needed mental help.

       31.    In addition to ignoring Mr. Norton’s disability and his request for

accommodation and, in blatant disregard of his known disability, Dr. Koenig continued

to harass and pressure Mr. Norton to sign up to take and retake the NBDE before he was

ready to take the tests. For example, Dr. Koenig would come into Mr. Norton’s classes to

press him on scheduling to take the test. She falsely accused him of lying regarding the

scheduling of the tests. She engaged in all of this inappropriate conduct with the

knowledge that the promised test support from Dr. Sutkiewicz, or a qualified

replacement, was unavailable to Mr. Norton at the time and without regard to the

additional stress and pressure she was placing on Mr. Norton, thereby exacerbating his

disability.

       32.    Despite the Dental School’s refusal to accommodate his disability, after his

first semester at the Dental School, Mr. Norton passed all course work until the Dental

School dismissed him, demonstrating that he is qualified to meet the essential eligibility

requirements of the Dental School’s program.

D.     Mr. Norton Attempts the National Board Dental Examinations Without
       Necessary Accommodations.

       33.    Mr. Norton attempted Part I of the NBDE in or about September 2018. He

scored a 73 on the test, where the passing score is 75.



                                        11
          Case 2:20-cv-00772-NJ Filed 05/21/20 Page 11 of 21 Document 1
       34.    Prior to his second attempt, Dr. Koenig repeatedly emailed and spoke with

Mr. Norton, pressuring him to retake the test before he was ready. She continued to give

him arbitrary deadlines to take the examination.

       35.    Mr. Norton took Part I of the NBDE for a second time on March 2019, and

again did not receive a passing score, scoring a 74. After his second attempt of the NBDE,

Mr. Norton met with Dr. Koenig to discuss a study plan for his third attempt. Since the

Dental School still did not have a replacement for Dr. Sutkiewicz, Dr. Koenig’s

recommended study plan was Mr. Norton should take standardized study courses

through Kaplan. She did not offer guidance or support regarding the biochemistry portion

of the exam, and she did not offer mandatory study sessions or tutoring opportunities,

both of which are commonly offered at other dentistry schools.

       36.    On April 24, 2019, Mr. Norton received a letter from Dr. Koenig

summarizing their meeting. Dr. Koenig makes no mention of Mr. Norton’s request for, or

right to, accommodations.

E.     Mr. Norton is Suspended from Marquette.

       37.    In or around July 2019, Mr. Norton attempted the NBDE for the third time

and did not receive a passing score, again scoring a 74.

       38.    Marquette’s Handbook on Academic Policies and Procedures for Students

(“Handbook”) states that, upon failing the NBDE three times, students will be suspended

from continued studies at the Dental School.

       39.    The American Dental Association allows dental students to attempt each

part of the NBDE five times. Marquette’s policy as set forth in the Handbook is

inconsistent with the American Dental Association’s policy. The Handbook provides no

rational basis for this deviation.


                                       12
         Case 2:20-cv-00772-NJ Filed 05/21/20 Page 12 of 21 Document 1
      40.    As a result of his third unsuccessful attempt, on July 29, 2019, Mr. Norton

received a letter from Dr. Koenig stating that if Mr. Norton withdrew from the Dental

School, he would be allowed to do so, contingent upon his agreement to retake NBDE for

a fourth time. Dr. Koenig falsely accused Mr. Norton of violating the Student Code of

Conduct, alleging that Norton had “lied” to Dr. Koenig on two previous occasions. This

claim was pretextual and had no basis in fact. Dr. Koenig suspended Mr. Norton without

regard to his notice of disability and request for accommodation. Mr. Norton was

informed that, by withdrawing, he would be allowed to reapply to Marquette upon

achieving a passing score on the NBDE. Other students were not dismissed after three

unsuccessful attempts; instead, they were permitted to repeat a year of school.

      41.    Given Dr. Koenig’s position and with no alternative or accommodation

being offered by Marquette, Mr. Norton withdrew from Marquette and prepared on his

own for his fourth NBDE attempt.

      42.    Mr. Norton, with the help of counsel, and after receiving no direction or

assistance from Marquette, obtained a testing accommodation pursuant to the ADA.

      43.    In or around December 2019, Mr. Norton attempted the NBDE for the

fourth time and did not receive a passing score, again scoring a 74.

      44.    As a result of this fourth unsuccessful attempt, Mr. Norton was formally

dismissed from the Dental School. Dr. Koenig explained the dismissal process and

requested Mr. Norton sign paperwork dismissing him from the Dental School.

F.    Mr. Norton Attempts to Transfer to Another Dental School.

      45.    Upon his dismissal from the Dental School, Mr. Norton asked Dr. Koenig,

via email, for a letter of recommendation so that he might continue his studies at another

school. Dr. Koenig had previously assured Mr. Norton that she would write him a letter


                                       13
         Case 2:20-cv-00772-NJ Filed 05/21/20 Page 13 of 21 Document 1
of recommendation to transfer. To date, Dr. Koenig has not responded to Mr. Norton’s

request.

       46.    More than 90 days has passed since Mr. Norton was dismissed from

Marquette, rendering Norton ineligible to transfer to other dental schools and, thereby,

eliminating any chance he has to become a practicing dentist.

                      COUNT ONE – BREACH OF CONTRACT

       47.    Mr. Norton incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

       48.    Mr. Norton and Marquette entered into a series of yearly contracts with

Marquette when Marquette accepted yearly tuition payments from Mr. Norton to attend

the Dental School. As part of the parties’ contracts, Marquette made specific written and

oral promises to Mr. Norton regarding the education the Dental School would provide to

him. Norton relied upon these promises and the promises were key reasons he chose to

apply to and attend the Dental School. Marquette failed to deliver on these promises.

       49.    Marquette breached its yearly contracts with Norton by failing to meet the

following obligations:

              a. Failing to provide a student-faculty ratio of 8:1 or 10:1;

              b. Failing to achieve graduation rate above 97%;

              c. Failing to achieve NBDE passage rate above 95%;

              d. Failing to provide adequate simulation lab opportunities and training;

              e. Failing to provide adequate clinical opportunities and training;

              f. Failing to provide requested disability accommodations;

              g. Failing to provide adequate guidance, support and tutoring for the

                  NBDE;


                                         14
           Case 2:20-cv-00772-NJ Filed 05/21/20 Page 14 of 21 Document 1
        50.   Mr. Norton paid consideration in the form of tuition and fees and performed

all of his obligations, if any, under the contracts.

        51.   As a direct and proximate result of Marquette’s breach of its contracts with

Mr. Norton, Mr. Norton incurred damages in an amount to be determined at trial, but at

least the amount of tuition paid to Marquette.

       COUNT TWO – BREACH OF IMPLIED COVENANT OF GOOD FAITH
                        AND FAIR DEALING

        52.   Mr. Norton incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

        53.   Mr. Norton and Marquette are parties to a series of valid and enforceable

contracts.

        54.   The contracts contained an implied covenant of good faith and fair dealing.

        55.   Mr. Norton fulfilled his duties, if any, under the contracts. Marquette has

not.

        56.   In bad faith, Marquette failed to deliver on the specific written and oral

promises it made to Mr. Norton regarding the education the Dental School would provide

to him.

        57.   Marquette’s breaches of the implied covenant of good faith and fair dealing

have caused damages to Mr. Norton in an amount to be proven at trial.

               COUNT THREE – FRAUDULENT OR INTENTIONAL
                 MISREPRESENTATION AND INDUCEMENT

        58.   Mr. Norton incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.




                                        15
          Case 2:20-cv-00772-NJ Filed 05/21/20 Page 15 of 21 Document 1
       59.    Marquette intentionally misrepresented:

              a. Its student-faculty ratio;

              b. That students would be afforded access to clinical hours as a part of their

                 education and that Marquette had adequate faculty to accommodate the

                 same;

              c. Its graduation rate;

              d. Its NBDE passage rate;

              e. Access to experts to assist students in preparing for and taking the

                 NBDE.

       60.    Each of the above-referenced misrepresentations was material and

Marquette intended to deceive Mr. Norton and to induce Mr. Norton to commit to attend,

continue to attend, and to pay for dental school education at Marquette.

       61.    Mr.     Norton   did   not      know   that   Marquette’s   above-referenced

misrepresentations were false, and, thus, Mr. Norton reasonably and justifiably relied on

the misrepresentations when committing to attend and continuing to attend the Dental

School. Mr. Norton would not have committed to attend or continued to attend the Dental

School had he known the truth behind Marquette’s false and fraudulent pretenses,

representations, and promises.

       62.    Mr. Norton has been damaged in that he paid tens of thousands of dollars

in the form of tuition and fees to the Marquette, yet, because of these misrepresentations,

Mr. Norton was unable to complete his education, to successfully pass the NBDE, and to

practice dentistry.




                                       16
         Case 2:20-cv-00772-NJ Filed 05/21/20 Page 16 of 21 Document 1
       63.    Marquette’s conduct in perpetrating the above-referenced fraud was

undertaken with intentional disregard for the known rights of Mr. Norton. At a minimum,

Marquette was at least negligent in providing the false and fraudulent information.

       64.    Marquette’s fraudulent conduct has caused damages to Mr. Norton in an

amount to be proven at trial.

          COUNT FOUR – VIOLATION OF WISCONSIN DECEPTIVE
        AND UNFAIR TRADE PRACTICES ACT/FALSE ADVERTISING,
                     WIS. STAT. § 100.18, et seq.

       65.    Mr. Norton incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

       66.    The Wisconsin Deceptive and Unfair Trade Practices Act (“WDTPA”), Wis.

Stat. § 100.18, prohibits deceptive acts or practices in the conduct of any trade or

commerce.

       67.    Marquette made representations to Mr. Norton as a member of the public

with the intent to induce Mr. Norton to attend or to continue to attend the Dental School;

the representations were untrue, deceptive, or misleading; and, the representations

materially induced or caused pecuniary loss to Mr. Norton.

       68.    Mr. Norton was a member of the public throughout the time Marquette

made these misrepresentations.

       69.    Marquette was in a position to implement effective business practices to

guard against the use of false information to induce persons to attend or to continue to

attend the university. Instead, Marquette profited off the false, deceptive, or misleading

representations while burdening Mr. Norton with the cost of an education he cannot use,

as a result of their misconduct and misrepresentations.




                                       17
         Case 2:20-cv-00772-NJ Filed 05/21/20 Page 17 of 21 Document 1
       70.    The foregoing conduct constitutes an unfair, deceptive, unscrupulous, and

immoral trade practice that is against public policy, in violation of the WDTPA.

       71.    Each act by Marquette that was deceptive, in violation of the WDTPA,

includes but is not limited to:

              a. Failing to accurately represent its faculty-student ratio;

              b. Failing to accurately represent its NBDE passage rate; and

              c. Failing to accurately represent its graduation rate.

              d. Failing to provide promised access to simulation lab and clinics;

              e. Failing to provide training, oversight and guidance by qualified faculty

                  and practicing dentists;

              f. Failing to provide expert test support.

       72.    Marquette’s conduct and promises were relied upon by Mr. Norton and

induced Mr. Norton to initially commit to and to continue to attend the Dental School.

       73.    The aforementioned conduct and misstatements of Marquette constitute

violations of the WDPTA and each caused substantial damage and injury to Mr. Norton.

       74.    Marquette’s misconduct and misstatements have caused damages to Mr.

Norton in an amount to be proven at trial, including, but not limited to, recovery of civil

penalties for each of Marquette’s violations, reasonable attorney’s fees, and such other

relief may be deemed appropriate.

    COUNT FIVE – REHABILITATION ACT VIOLATION - 42 U.S.C. § 504

       75.    Mr. Norton incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.




                                       18
         Case 2:20-cv-00772-NJ Filed 05/21/20 Page 18 of 21 Document 1
       76.    Mr. Norton has a mental impairment that qualifies as a disability under the

Rehabilitation Act. Norton is a “handicapped person” as defined by the Rehabilitation

Act.

       77.    Mr. Norton is otherwise qualified for participation in the Dental School

program. He can meet the eligibility requirements of the Dental School program, with or

without accommodation.

       78.    Mr. Norton advised Marquette of his disability and requested

accommodation for that disability.

       79.    Marquette failed to consider Mr. Norton’s request for accommodation and

did nothing to accommodate Norton’s disability.

       80.    Marquette subjected Mr. Norton to discrimination based upon his

disability.

       81.    Marquette receives Federal financial assistance.

       82.    Mr. Norton has been damaged by Marquette’s misconduct in an amount to

be proven at trial, including, but not limited to, reasonable attorney’s fees, and such other

relief may be deemed appropriate.

   COUNT SIX – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       83.    Mr. Norton incorporates the allegations contained in the foregoing

paragraphs as if fully set forth herein.

       84.    Marquette intended to cause Mr. Norton emotional distress when it:

              a. Failed to provide sufficient faculty and practicing dentists to effectively

                  educate its students;

              b. Failed to provide sufficient simulation lab and clinic access to provide

                  proper and complete practical dental training;


                                        19
          Case 2:20-cv-00772-NJ Filed 05/21/20 Page 19 of 21 Document 1
               c. Failed to provide the promised expertise to assist students in preparing

                  for and taking the NBDE.

               d. Failed to acknowledge Mr. Norton’s disability or to respond to his

                  request to accommodate his disability;

               e. Engaged in conduct that was designed to or had the effect of

                  exacerbating Mr. Norton’s disability, adding to his anxiety and

                  undermining his efforts to address his disability and successfully

                  complete his education;

       85.     Marquette’s conduct was extreme and outrageous.

       86.     Marquette’s conduct caused Mr. Norton extreme, disabling emotional

distress.

       87.     As a result of Marquette’s conduct, Mr. Norton is entitled to recover for

compensatory damages in an amount to be determined at trial plus pre-judgement and

post-judgment interest, attorney fees, costs, and such further relief deemed just and

warranted.

                                  PRAYER FOR RELIEF

       WHEREFORE, Mr. Norton prays the Court enter judgement in his favor and

against Marquette as follows:

       a.      All damages as requested above and proven at a hearing or trial;

       b.      Pre- and post-judgment interest on these damages, as allowed by law;

       c.      Reasonable and necessary attorney’s fees incurred in connection with this

               action and all subsequent appeals;

       d.      Court costs; and

       e.      Such other and further relief as the Court deems equitable and just.


                                          20
            Case 2:20-cv-00772-NJ Filed 05/21/20 Page 20 of 21 Document 1
   PLEASE TAKE NOTICE THAT THE PLAINTIFF HEREBY DEMANDS A

    TRIAL BY A TWELVE (12) PERSON JURY IN THE ABOVE MATTER

Dated: May 21, 2020.


                             GIERKE LAW LLC


                             By: s/ Nora E. Gierke
                             Nora E. Gierke, WI State Bar No. 1033618
                             Gierke Law LLC
                             1011 N. Mayfair Road, Suite 304
                             Wauwatosa, Wisconsin 53226
                             Telephone: (414) 395-4602
                             Email: ngierke@gierkefrank.com

                             Of Counsel:
                             Eric B. Liebman (ED WI admission pending)
                             Rebecca B. DeCook (ED WI admission pending)
                             Caleena S. Braig (ED WI admission pending)
                             Allison M. Hester (ED WI admission pending)
                             Moye White LLP
                             1400 16th Street, 6th Floor
                             Denver, Colorado 80202-1486

                             Attorneys for Plaintiff Cole Alexander Norton




                                      21
        Case 2:20-cv-00772-NJ Filed 05/21/20 Page 21 of 21 Document 1
